The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a mandamus. The relators complain that the Court of Appeals for the Second District has, on the ground of want of jurisdiction, dismissed an appeal taken by them returnable to it.
The judgment appealed from, is one perpetuating an injunction obtained by a surety on a delivery bond for $1080, arresting executions issued on two judgments in favor of relators, aggregating $895, exclusive of interest, and subject to a ciedit of $105, and levied on the property of the surety on the bond, alleged to have been duly forfeited.
In the case of Isaac Lemle vs. J. P. Routon, Sheriff, et al., No. 998 of the docket of this Court, (33 An., p. _,) which is the suit referred to by the relators, we held that, as the matter in dispute therein, viz : the validity of the judgments on which the writs issued, did not exceed one thousand dollars in capital, the case did not come within our appellate jurisdiction, and was, therefore, within that of the Court of Appeals for the Second District.
Prom the return made to the petition, we understand that our judgment in that case is acquiesced in, and that no objection is urged against granting the relief sought. It is manifest that cases in which the amount claimed, or the matter in dispute, exceeds two hundred *1097dollars, but not one thousand dollars, are not within the appellate jurisdiction of this Court, but fall within that of Courts of Appeals, and that where appeals in such cases are dismissed in this Court, they must be tried by the Court of Appeals, if brought up in time when returnable thereto. Relators are entitled to the remedy asked, and we can afford it. 32 An. 180; 14 L. 483.
It is, therefore, ordered and decreed that the alternative writ herein ' issued be made peremptory, and that, accordingly, the judges of the Court of Appeals for the Second District do reinstate the case mentioned in the petition on the docket of said Court, assume and exercise jurisdiction over the same, and. determine all the issues therein presented, in the manner and form provided by law.